FILED
                             NOT FOR PUBLICATION                           MAY 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CESIA YAMILETH BERMUDEZ-                         No. 10-70218
MENDOZA,
                                                 Agency No. A096-216-479
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 14, 2013**

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Cesia Yamileth Bermudez-Mendoza, a native and citizen of El Salvador,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal from an immigration judge’s (“IJ”) denial of her motion to



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen. We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition for

review.

      In her opening brief, Bermudez-Mendoza fails to address, and therefore has

waived, any challenge to the BIA’s determination that the IJ lacked jurisdiction to

reopen her proceedings. See Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir.

2011) (issues not raised in the opening brief may be deemed waived). Because the

issue of the IJ’s jurisdiction is dispositive, we need not reach the contentions

Bermudez-Mendoza raises in her opening brief regarding eligibility for asylum.

      PETITION FOR REVIEW DENIED.




                                           2                                       10-70218